Title: To Thomas Jefferson from “A Married Female”, 7 April 1801
From: Unknown
To: Jefferson, Thomas



Sir
philadelphia april 7

a firm confidence in your indulgence for my presumtion in addressing you, will I hope plead my excuse—I have for years wished for the houner of your acquaintence, the only houner I have been often heard to say (owing to my Independence of mind) I supose I could arrive at on this side the grave, as my veneration for your virtues are quite enthusiastick—I cannot read your address upon that great event which emancipated our country, without tears of admiration & joy, the long wished for blessing heaven has at last granted to my prayrs—in giveing us so great  so good a father—I fear you will be percicuted for one office after another till quite wearied out, as your freinds have so many of them risked their lives & allmost ruined their fortunes in your behalf—which I hope will in your benevolent heart plead their excuse, I feel in a tender point this subject, yet mean not to urge in behalf of any one, yet I could expaceate, there was a person a relation of Mr S—the Mr S—who is Mr Gallitins freind, travelled night & day, spent many anxcious hours in the 1796 in your cause—but I will not dare not mention names—Indeed I would not let any one know I write to you for the world—I have been thinking If their was five dollors tax upon every thousand dollors received by people in office as a paticulor tax, It would be but little felt but be a great emolument to the States, a hint from a weak head will not allways be taken wrong by those of unerring judgment
I subcribe my self your subject

A Married Female

